Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

In the Case of: )
)
Vivienne Esty-Fenton, ) Date: March 25, 2009
)
Petitioner, )
)
-Vv.- ) Docket No. C-08-699
) Decision No. CR1931
The Inspector General. )
)
DECISION

This matter is before me on the Inspector General’s (I.G.) Motion for Summary
Affirmance of the I.G.’s determination to exclude Petitioner Vivienne Esty-Fenton from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years. The I.G.’s Motion and determination to exclude Petitioner are based
on the terms of section 1128(a)(2) of the Social Security Act (Act).

I. Procedural Background

During the summer of 2005, Petitioner Vivienne Esty-Fenton was employed as a nurse
and as the Assistant Director of Nursing (ADON) at the Eastchester Rehabilitation and
Care Center (Eastchester), located in Bronx, New York. Based on events stemming from
her employment at Eastchester on June 2, 2005, the Medicaid Fraud Control Unit of the
New York State Attorney General's Office filed a four-count felony complaint against
Petitioner and a co-defendant. On June 20, 2006, Petitioner entered a plea of guilty to
Attempted Falsifying Business Records in the First Degree, in violation of N.Y. PENAL
LAW § 110-175.10, a class A misdemeanor. Petitioner’s plea was accepted and she was
convicted and sentenced to a one-year conditional discharge by the Supreme Court of the
State of New York, Bronx County. Following the conviction, Petitioner was excluded
from Medicaid program participation by the New York State Department of Health for a
two-year period commencing July 11, 2006.
2

On June 30, 2008, the I.G. notified Petitioner that she was being excluded from
participation in Medicare, Medicaid and all federal health care programs pursuant to
section 1128(a)(2) of the Act for a period of five years.

Petitioner timely requested a hearing before an administrative law judge (ALJ) on August
27, 2008, indicating that she was challenging the basis of the exclusion and the
commencement of the exclusionary period. The request for hearing! was received at the
Civil Remedies Division (CRD) of the Departmental Appeals Board (DAB or the Board)
on August 28, 2008. The case was docketed as C-08-699 and assigned to me on August
29, 2008, for hearing and a decision. I convened a telephonic prehearing conference on
September 24, 2008, pursuant to 42 C.F.R. § 1005.6, in order to discuss the issues
presented by the case and procedures for addressing those issues. The parties were
advised that based upon review of the file, it appeared that the issues could be addressed
in summary fashion. The parties were further advised that if I found that the issues could
not be addressed in summary fashion, an evidentiary hearing would be scheduled. There
being no objection, I issued an initial prehearing order to the parties providing
instructions in how the parties were to file their written submissions. See Order (October
1, 2008). The I.G.’s Brief-in-Chief (I.G. Br.) and five exhibits identified as I.G. Exs. 1-5
were filed on October 30, 2008. On December 1, 2008, Petitioner filed her brief (P. Br.)
and six exhibits, identified as P. Exs. 1-6. The LG. filed a Reply Brief (Reply) on
December 16, 2008, with three exhibits which the I.G. incorrectly marked as I.G. Exs. 1-
3. Petitioner filed a Response Brief (Response) on December 31, 2008.

On January 8, 2009, I convened a second telephonic prehearing conference in order to
seek clarification and provide direction following the receipt of the 1.G.’s Reply and
Petitioner's Response. The exhibits the I.G. filed with the Reply were incorrectly marked;
therefore, they were returned to the I.G. for renumbering in sequence with the exhibits the
1.G. had already proffered. Petitioner was also advised during the conference that I lack
jurisdiction to consider the allegation she raised in her Response that any delay in the
1.G.’s determination to exclude her was an abuse of discretion. Petitioner was further
advised that if she wished to develop the record for any prejudice she suffered as a result
of the I.G.’s timing, she was encouraged to do so in her Final Response Brief. See Order
(January 8, 2009). The I.G. re-filed its Reply and exhibits on January 14, 2009 with
revised exhibit numbers identified as I.G. Exs. 6-8; and on January 30, 2009, Petitioner
filed her Final Response Brief amending her December 31, 2008 Response and attaching

' With her request for hearing, Petitioner attached six exhibits, identified as
exhibits A-F. The attachments remain part of the record and attached to the request;
however, the same exhibits were resubmitted by Petitioner with her brief and have been
appropriately identified as Petitioner’s exhibits in the record.
3

10 exhibits, identified as P. Exs. 7-16. The I.G. filed its Final Reply Brief (Final Reply)
on February 17, 2009.

Petitioner objected to my receiving the exhibits the I.G. proffered with its December 16,
2008 Reply. Petitioner states that my Order of October 1, 2008, required the parties to
file their exhibits with their opening brief. P. Response at 2-3. During the January 8,
2009 prehearing conference, the exhibits the I.G. initially proffered with its Reply were
not accepted by me. The I.G. was given the opportunity to re-file those exhibits, and
Petitioner was also afforded the opportunity to file a Final Response Brief which she did,
along with 10 additional exhibits. Therefore, I overrule Petitioner’s objection.

All briefing is now complete, and the record in this case closed on February 18, 2009.
The evidentiary record before me on which I decide the issues contains the parties’
pleadings and the admitted exhibits which include I.G. Exs. 1-8 and P. Exs 1-16.

II. Issues
The issues in this case are:

1. Whether the I.G. has a basis for excluding Petitioner from participating in
Medicare, Medicaid, and all other federal health care programs pursuant to section
1128(a)(2) of the Act; and

2. Whether the proposed five-year period of exclusion is unreasonable.

I resolve both issues in favor of the I.G.’s position. Because her predicate conviction has
been established, section 1128(a)(2) of the Act mandates Petitioner’s exclusion. A five-
year period of exclusion is reasonable as a matter of law, for it is the minimum period
established by section 1128(c)(3)(B) of the Act, 42 U.S.C. § 1320a-7(c)(3)(B).

Ill. Controlling Statutes and Regulations

Section 1128(a)(2) of the Act, 42 U.S.C. § 1320a-7(a)(2), requires the mandatory
exclusion from participation in Medicare, Medicaid, and all other federal health care
programs for a minimum of five years of any “individual or entity that has been
convicted, under Federal or State law, of a criminal offense relating to neglect or abuse of
patients in connection with the delivery of a health care item or service.” The statutory
provision makes no distinction between felony convictions and misdemeanor convictions
as predicates for mandatory exclusion. The terms of section 1128(a)(2) are restated in
regulatory language at 42 C.F.R. § 1001.101(b).
4

The Act defines “conviction” as including those circumstances “when a judgment of
conviction has been entered against the individual ... bya... State . . . court, regardless
of... whether the judgment of conviction or other record relating to criminal conduct has
been expunged;”... “when a plea of guilty or nolo contendere by the individual . . . has
been accepted by a... State... court,” section 1128(i)(3) of the Act; or “when the
individual . . . has entered into participation in a... deferred adjudication . . . program
where judgment of conviction has been withheld,” section 1128(i)(4) of the Act. 42
U.S.C. §§ 1320a-7(i)(1)-(4). These definitions are repeated at 42 C.F.R. § 1001.2.

N.Y. PENAL LAW § 110-175.10 provides:

A person is guilty of falsifying business records in the first degree when he
commits the crime of falsifying business records in the second degree, and
when his intent to defraud includes an intent to commit another crime or to
aid or conceal the commission thereof.

An exclusion based on section 1128(a)(2) of the Act is mandatory and the I.G. must
impose it for a minimum period of five years. Act § 1128(c)(3)(B) of the Act (42 U.S.C.
§ 1320a-7(c)(3)(B)). The regulatory language of 42 C.F.R. § 1001.102(a) affirms that
statutory provision.

The standard of proof in this case is the preponderance of the evidence. Petitioner bears
the burden of proof and persuasion on any affirmative defenses and the I.G. bears the
burden on all other issues. 42 C.F.R. § 1005.15(b).

IV. Findings and Conclusions
I find and conclude as follows:

1. On her plea of guilty on June 20, 2006, in the Supreme Court of the State of New
York, Bronx County, Petitioner was found guilty of the class A misdemeanor offense of
Attempted Falsifying Business Records in the First Degree, in violation of N.Y. PENAL
LAW § 110-175.10. IG. Exs. 2, 4.

2. Petitioner was sentenced on her plea in the Supreme Court of the State of New York,
Bronx County, on June 20, 2006. I.G. Exs. 2; 4, at 6.

3. The accepted plea of guilty, the finding of guilt, and sentence described above
constitute a “conviction” within the meaning of sections 1128(a)(2) and 1128(i)(2) and (3)
of the Act, and 42 C.F.R. § 1001.2.
5

4. A nexus and a common-sense connection exist between the criminal offense to which
Petitioner pleaded guilty and of which she was convicted, as noted above in Findings 1, 2
and 3, and the delivery of an item or service under Medicare or a State health care
program. I.G. Exs. 3; 4, at 3-4; Berton Siegel D.O., DAB No. 1467 (1994).

5. Petitioner was excluded from the New York Medicaid Program by the State of New
York, Office of the Medicaid Inspector General from July 11, 2006 through July 11,
2008, based upon her June 20, 2006 conviction. Petitioner was notified that her program
exclusion was based upon her conviction “of a crime relating to the furnishing or billing
for medical care, services or supplies.” P. Ex. 5, at 1; see also P. Ex. 4.

6. On June 30, 2008, the I.G. notified Petitioner that she was to be excluded from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, based on the authority set out in section 1128(a)(2) of the Act. I. G.
Ex. 1.

7. Through counsel, Petitioner perfected her appeal from the I.G.’s action by filing a
timely hearing request on August 27, 2008.

8. By reason of Petitioner’s conviction, a basis exists for the I.G.’s exercise of authority,
pursuant to section 1128(a)(2) of the Act, 42 U.S.C. § 1320a-7(a)(2), to exclude Petitioner
from participation in Medicare, Medicaid, and all other federal health care programs.

9. By reason of her conviction, Petitioner was subject to, and the I.G. was required to
impose, the mandatory minimum five-year period of exclusion from Medicare, Medicaid,
and all other federal health care programs. Act § 1128(c)(3)(B); 42 C.F.R. § 1001.102(b).

10. Because the five-year period of Petitioner’s exclusion is the mandatory minimum
period provided by law, it is therefore not unreasonable. Act § 1128(c)(3)(B); 42 C.F.R.
§§ 1001.102(a); 1001.2007(a)(2).

11. There are no disputed issues of material fact and summary disposition is therefore
appropriate in this matter. Michael J. Rosen, M.D., DAB No. 2096 (2007); Thelma
Walley, DAB No. 1367 (1992); 42 C.F.R. § 1005.4(b)(12).

V. Discussion

The essential elements necessary to support an exclusion based on section 1128(a)(2) of
the Act are: (1) the individual to be excluded must have been convicted of a criminal
offense; (2) the conviction must have been related to the neglect or abuse of patients; and,
(3) the patient neglect or abuse to which an excluded individual’s conviction related must
have occurred in connection with the delivery of a health care item or service. Neitra
6

Maddox, DAB CR1218 (2004); Maureen T. Kehoe, DAB CR673 (2000); Gabriel S.
Orzame, M.D., DAB CR587 (1999); Ann M. MacDonald, DAB CR519 (1998); Anthony
A. Tommasiello, DAB CR282 (1993).

The three essential elements necessary to support an exclusion based on section
1128(a)(2) are proven in the record before me. Although Petitioner does not directly
challenge her criminal conviction, she does challenge the classification of the conviction
as one relating to the neglect or abuse of patients and further disputes that the actions that
were the basis of the conviction occurred in connection with the delivery of a health care
item or service. P. Br. at 7-19. Finally, Petitioner further challenges the exclusionary
period of five years in light of her two-year state exclusion from the Medicaid program
which commenced on July 11, 2006, and asks that the federal exclusion run concurrently
with the State exclusion.

A. The LG. has a basis for Petitioner’s exclusion.
1. Petitioner was convicted of a criminal offense.

The evidence of Petitioner’s conviction of a criminal offense is clear and uncontradicted.
1.G. Ex. 2. The evidence before me shows that Petitioner appeared with counsel in the
Supreme Court of the State of New York and pleaded guilty to the crime of Attempted
Falsifying Business Record, in violation of N. Y. PENAL LAW § 110-175.10. I.G. Ex. 4.
The trial court’s acceptance of her counseled plea is demonstrated by the fact that the trial
court found Petitioner guilty and proceeded immediately to the imposition of sentence.
1G. Ex. 4; see also 1.G. Ex. 2. Those events satisfy the definitions of “conviction” set out
at sections 1128(i)(2) and 1128(i)(3) of the Act. The I.G. has proven the first essential
element.

2. Petitioner’s conviction was related to abuse or neglect of a patient.

The I.G. is mandated to exclude an individual convicted of a criminal offense that is
“related to” patient abuse or neglect. Act § 1128(a)(2); 42 U.S.C. § 1320a-7(a)(2). Here,
the I.G. has provided evidence establishing that Petitioner's conviction for her actions
during her employment at a nursing facility involving falsifying both the medical chart
and the facility records surrounding a resident’s elopement was “related to abuse or
neglect of a patient.”

The felony complaint filed by the Medicaid Fraud Control Unit of the New York State
Attorney General’s office recites the name of the victim of Petitioner’s neglect (herein
R1); alleges that R1 was “an 82-year-old male who was unable to care for himself due to
physical disability, mental disease;” and asserts that at the time of the crime, R1 was a
resident at Eastchester. 1.G. Ex. 3. The complaint further charges that while acting in
7

concert with a co-defendant who was also an employee of Eastchester, Petitioner “caused
a false entry in the business records of Eastchester . . ., namely in the Nursing Notes and
Treatment Record . . . and in the 24 Hour Resident Condition Report ....” The
Complaint describes the alleged circumstances under which the offenses were committed.
It alleges that on June 2, 2005, R1 was noted by staff as missing from the fourth floor of
Eastchester. After staff searched the complete facility, the Registered Nurse (RN)
Supervisor at Eastchester notified Petitioner, in her capacity as ADON, of the elopement.
Petitioner, who later came to the facility, told the RN Supervisor not to call 911, and then
proceeded to conduct a second search for R1 at the Eastchester facility. The police were
not notified of R1’s elopement until 30 to 45 minutes later. That same evening, Petitioner
told the RN Supervisor that the resident was found in the basement, and then later that
same evening, acknowledged that he was actually found by police on the Pelham
Parkway. The Complaint notes that the Pelham Parkway is approximately one-half mile
from the Eastchester facility. The RN Supervisor stated Petitioner then told her that if she
were asked, the RN Supervisor was to tell the New York State Department of Health and
the New York State Attorney General’s Office that R1 had been found in the basement at
the facility. The Complaint further states that on June 3, 2005, an LPN at Eastchester was
directed by Petitioner’s co-defendant, in the presence of Petitioner, to generate a 24 Hour
Resident Condition Report entry for June 2, 2005 at 8:30 p.m., by copying the nursing
notes and treatment record which Petitioner’s co-defendant had rewritten with false
information regarding R1’s elopement. On July 5, 2005, the elopement was anonymously
called into the New York State Department of Health. Petitioner is alleged then to have
told an LPN at the facility that, if asked, the LPN should tell the Department of Health
that R1 was found on the first floor of the facility. LG. Ex. 3.

On June 20, 2006, during the plea-and-sentence proceedings in this matter, the District
Attorney read out the charge in open court. A transcript of the plea-and-sentence hearing
appears as I.G. Ex. 4, and it establishes a colloquy reflecting the facts which formed the
basis of Petitioner’s conviction:

[O]n June 2nd 2005, at the Eastchester Nursing Home, which is located at
2700 Eastchester Road in the county of the Bronx, the defendants did
falsify the medical charts and facility records pertaining to an incident
involving the wandering of a patient outside of the facility.

1.G. Ex. 4, at 3 (emphasis added). Petitioner was then asked by the Court:

THE COURT: Ms. Esty-Fenton, have you heard the statement made by the
district attorney?

THE DEFENDANT [Petitioner]: Yes.
8

THE COURT: Is it true, accurate and correct in every respect as it describes your
participation in the crime with which you're charged?

THE DEFENDANT [Petitioner]: Yes.

1.G. Ex. 4, at 4. The Court accepted Petitioner's guilty plea and sentenced her to a
conditional discharge. I.G. Exs. 2, 4.

Petitioner argues that I may not examine the underlying facts of her criminal conviction
and must limit my review to her oral plea in order to determine the circumstances
underlying her plea. Petitioner relies on two cases, Carmencita Alhabsi, DAB CR555
(1998) and Michael S. Rudman, M.D., DAB No. 2171 (2008), to support her assertion.
P. Br. at 8-10. I find Petitioner’s assertions unavailing. The more appropriate line of
authority on the point begins with Narendra M. Patel, M.D., DAB No. 1736 (2000), and
it provides that information extrinsic to the specific charge underlying a conviction may
be relied on if it is credible and reliable. The facts behind the charge to which Petitioner
pleaded guilty are clearly set out in the transcript of the plea agreement. When asked by
the Court about the accuracy of the prosecutor’s elocution outlining the charges to which
she tendered her guilty plea, Petitioner agreed that the prosecutor’s statement was
accurate. The record clearly establishes the actions for which Petitioner pleaded guilty
involved the falsification of medical charts and facility records relating to the wandering
of a patient outside the facility. So, if Petitioner raises any doubt of the association
between her plea and the facts charged in the original complaint, the transcript of the
plea-and-sentence hearing removes that doubt. I.G. Ex. 4, at 3-4. The LG. has offered
clear and convincing evidence to show that the conviction in the record was tied to the
events that led to the complaint, and the plea colloquy shows that Petitioner’s actions
involved neglect or abuse of a patient.

Petitioner advances the argument that in order for a falsification of records conviction to
be related to abuse or neglect, the falsification must have had a direct impact on the
rendering of care and treatment of the patient. Petitioner’s argument fails. The facts
before me are clear: (1) Eastchester was a nursing home facility; (2) Petitioner was
employed by Eastchester as an ADON, and as a nurse; (3) R1 was a resident at
Eastchester where he was receiving medical care and under the professional oversight and
supervision of Petitioner when he eloped. On the evening of July 2, 2005, Petitioner was
functioning in the capacity of ADON and was directly contacted by staff at the facility for
guidance as to R1’s elopement. In her role as ADON she was responsible for the
oversight and physical care and safety of residents. As a medical professional responsible
for R1’s care, she attempted to falsify R1’s medical chart and the facility’s records
regarding the elopement.
9

Moreover, Petitioner's argument avoids the obvious connection between the crimes with
which she was charged and the crime to which she pleaded guilty. The crime of
attempted falsifying business records to which she pleaded guility was not conjured from
thin air. It is well-established that, in determining the elements of a crime for purposes of
deciding whether the authority exists to exclude, one may look at the facts that form the
basis for the charges that are filed against the excluded party. The often opaque language
of a plea agreement or a judgment of conviction will be no impediment to finding
authority to exclude where the agreement or judgment is clearly supported by other
official records that lay out the elements of the crime.

Petitioner’s assertion that falsification of medical records related to R1’s elopement did
not amount to abuse or neglect because R1 was not injured and the falsification did not
create a risk of harm to R1 also fails. P. Br. at 15. Petitioner's assertion is belied by the
record, and it is evident from the record that her actions in attempting to falsify R1’s
medical records to represent that he was not at risk of wandering outside the facility onto
a parkway one-half mile from the facility served to place R1, an elderly resident who was
unable to care for himself, in harm’s way. Petitioner’s conduct falls within the common
and ordinary meaning of the term “neglect.”

Moreover, in her role as an ADON, Petitioner had a responsibility to R1 to document
information accurately in his medical records and facility records pertinent to his
elopement. But here, Petitioner failed. If any resident’s elopement tendencies are not
clearly documented and if facility staff are, as a result, unaware that the resident has these
tendencies and are therefore unable to plan accordingly, that resident is at risk of eloping
from the facility again and heading into some unprotected hazard, in this case, the distant
Pelham Parkway. Petitioner failed in her responsibility to care for R1 on June 2, 2005.

The I.G. is not obliged by the statute to prove that Petitioner personally and directly
committed patient abuse or neglect. Rather, the I.G. meets his burden of proof by
establishing that there was a conviction as defined by the Act and that the criminal
offense of which Petitioner was convicted was re/ated to patient neglect in connection
with the delivery of a health care service. See Westin v Shalala, 845 F. Supp. 1446 (D.
Kan. 1994). Petitioner maintains that she had only an indirect role in the falsification of
the records. P. Br. at 13. However, this argument fails as it directly contradicts her plea.
During the plea colloquy, Petitioner did not qualify or lessen her involvement, and when
asked by the Court whether the statement that she attempted to falsify the medical records
of R1 and facility records of Eastchester related to the elopement of R1 on June 2, 2005,
was correct, she responded that it was. LG. Ex. 4, at 3, 4.

10

The authority to exclude in this case derives from Petitioner’s conviction. The conviction
and those official records relating to it define the basis for the exclusion. The required
nexus and common-sense connection between the crime of which Petitioner was
convicted and the relationship to patient abuse or neglect has been established. Thus, the
second essential element required to support the exclusion based on section 1128(a)(2) of
the Act has been satisfied.

3. The actions that formed the basis of Petitioner’s conviction were
related to the delivery of a health care item or service.

The third essential element, the relation of Petitioner's conviction to the delivery of items
or services under the Medicare program, appears in detailed recitations throughout I.G.
Exs. 4, at 3, 4; 3, at 2-3. Those recitations explicitly and in detail describe how Petitioner
was actively involved in the provision of health care services during the commission of
her crime. Furthermore, the nexus between falsifying medical records and the delivery of
health care, and Petitioner's role as the ADON and a nurse responsible for providing
medical services to residents, are clearly within the meaning, scope, and intent of the Act.

The evidence establishes that Petitioner’s conviction was of a criminal offense in
connection with the delivery of a health care item or service. Specifically, she was
assisting in and overseeing the facility’s response to the elopement of a resident of the
facility. In doing so, she made and caused to be made false statements that affected the
course of the facility’s response. There is an obvious nexus and common-sense
connection between the crime of which Petitioner was convicted and the delivery of a
health care item or service. Berton Siegel, D.O., DAB No. 1467. The I.G. has proven the
third element.

B. Petitioner’s five-year exclusion is not unreasonable.

Petitioner also cites factors in her case that she believes mitigate her role in the charges of
which she was convicted. She argues that her plea of guilty to a misdemeanor, instead of
the felonies originally charged, is evidence of the lack of severity with which both the
prosecution and the Court viewed her conduct. She makes a similar argument related to
the sentence she received, “a mere conditional discharge, with no conditions attached; and
that her license to practice was suspended for just a two-month period and not revoked.”
P. Response at 12-13; Petitioner’s Request for Hearing at 2, 3.

The factors Petitioner advances here provide no support for her position in this forum.
The five-year period of exclusion proposed in this case is the statutory minimum required
by section 1128(c)(3)(B) of the Act. As a matter of law, it is not unreasonable. 42 C.F.R.
§ 1001.2007(a)(2). Neither the Board nor I may reduce it. Mark K. Mileski, DAB No.
1945 (2004); Salvacion Lee, M.D., DAB No. 1850 (2002); Krishnaswami Sriram, M.D.,
DAB CR1463 (2006), aff'd, DAB No. 2038 (2006).

Having determined that the I.G. had a basis

or excluding Petitioner, I now review

Petitioner’ challenge to the date on which the exclusionary period began. She asks that it
run in a manner beginning as the same time as her state Medicaid program exclusion.

Petitioner states that the timing of the I.G’s five-year exclusion, being two years after the
commencement of her state exclusion, in effect makes the period of her exclusion a total

of seven years rather than five. Petitioner as!
an amount of time essentially concurrent wit!
Petitioner asks that I take into consideration

s that her five-year exclusion be reduced to
her state exclusion. Furthermore,
er employment history subsequent to her

plea and conviction, arguing that the exclusion for a five-year period would create “an
extreme hardship” for her, would be “fundamentally unfair,” and would impose a hardship
on her family. Petitioner’s Request for Hearing at 3, 4; P. Br. at 20; P. Final Response at
2.

Neither the statute nor the regulations require the I.G. to act promptly once an individual
has become subject to exclusion. Chander Kachoria, R.Ph., DAB No. 1380 (1993). An
1.G. exclusion imposed after substantial delay, and even well after the beginning of other
sanctions to which a petitioner may be subject, is in no way any less valid, even if the
results of that delay are enough to shame reason and conscience. An ALJ cannot adjust
the effective date of a validly-imposed exclusion by invoking principles of even the most
basic fairness. See, e.g., Kimberley Mazzeo, DAB CR1591 (2007); Stephen Michael
Cook, M.D., DAB CR1234 (2004). An unbroken line of authority spanning nearly two
decades places the timing of the I.G.’s action completely beyond my review here.
Randall Dean Hopp, DAB No. 2166 (2008); Kevin J. Bowers, DAB No. 2143 (2008);
Kailash C. Singhvi, DAB No. 2138 (2007); Thomas Edward Musial, DAB No. 1991
(2005); Samuel W. Chang, M.D., DAB No. 1198 (1990).

Petitioner has been afforded an opportunity to develop - for purposes of an appeal to the
Article III judiciary, if she chooses - the record regarding her objection to the timing of
the I.G.’s exclusion action and her assertion of an abuse of discretion by the I.G. See
Order (October 1, 2008). I note that although I do not decide this issue, it is properly
preserved for the record. Petitioner asks that I evaluate the delay on the part of the I.G. in
excluding Petitioner. P. Br. at 20. However, since I have no authority to review the I.G.’s
exercise of his discretion, it follows that I cannot weigh and decide facts related to that
exercise of discretion even if some of those facts appear in this record. Once the LG. has
exercised his discretion to impose an exclusion, the regulation fixes the effective date of
the exclusion at 20 days from the date of the notice of exclusion. 42 C.F.R. §
1001.2002(b).

Petitioner’s conviction, as I have observed above, satisfied the three elements essential in
a proceeding under section 1128(a)(2). Both parties have moved for summary judgment

in this matter. Resolution of a case by summary disposition is appropriate when there are
no disputed issues of material fact and when the undisputed facts, clear and not subject to

12

conflicting interpretation, demonstrate that one party is entitled to judgment as a matter of
law. Michael J. Rosen, M.D., DAB No. 2096; Thelma Walley, DAB No. 1367. Summary
disposition is authorized by the terms of 42 C.F.R. § 1005.4(b)(12). This forum looks to
FED. R. CIV. P. 56 for guidance in applying that regulation. Robert C. Greenwood, DAB
No. 1423 (1993). The material facts in this case are undisputed, clear, and unambiguous.
They support summary disposition in favor of the I.G.’s position as a matter of law. This
Decision issues accordingly.

VI. Conclusion

For the reasons set out above, the I.G.’s motion for summary affirmance should be, and it
is, GRANTED. The I.G.’s exclusion of Petitioner Vivienne Esty-Fenton from
participation in Medicare, Medicaid, and all other federal health care programs for a
period of five years, pursuant to the terms of section 1128(a)(2) of the Act, 42 U.S.C.

§ 1320a-7(a)(2), is thereby affirmed.

/s/
Richard J. Smith
Administrative Law Judge
